     Case 2:16-cv-02242-JAD-BNW Document 49 Filed 05/14/20 Page 1 of 2



 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     2810 West Charleston Blvd. #75
 4   Las Vegas, Nevada 89102
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Defendant
     SATICOY BAY, LLC
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
                                                    ***
11
     FEDERAL HOUSING FINANCE AGENCY,                  )
12   in its capacity as Conservator of Federal        )
     National Mortgage Association and Federal        )
13   Home Loan Mortgage Corporation; FEDERAL          )    Case No. 2:16-cv-02242-JAD-BNW
     NATIONAL MORTGAGE ASSOCIATION;                   )
14   and FEDERAL HOME LOAN MORTGAGE                   )
     CORPORATION,                                     )
15                                                    )
                                          Plaintiffs, )
16                                                    )
     vs.                                              )
17                                                    )
     SATICOY BAY, LLC,                                )
18                                                    )
                                          Defendant. )
19                                                    )
20                     STIPULATION AND ORDER TO EXTEND TIME
           TO FILE OPPOSITION TO RENEWED MOTION FOR SUMMARY JUDGMENT
21                                  (First Request)
22           COMES NOW, Defendant, SATICOY BAY, LLC, and Plaintiffs, FEDERAL
23   HOUSING FINANCE AGENCY, FEDERAL NATIONAL MORTGAGE ASSOCIATION; and
24   FEDERAL HOME LOAN MORTGAGE CORPORATION by and through their undersigned
25   counsel, and hereby stipulate and agree as follows:
26           1.     On April 23, 2020, Plaintiffs filed a Renewed Motion for Summary Judgment
27                  herein. [ECF #47]. A response to said Motion is presently due on May 14, 2020.
28
                                                Page 1 of 3
     Case 2:16-cv-02242-JAD-BNW Document 49 Filed 05/14/20 Page 2 of 2



 1          2.     Defendant’s counsel has requested and shall be granted an extension of time until

 2                 May 28, 2020, in which to file a Response to the Renewed Motion for Summary

 3                 Judgment as a result of numerous other pending legal matters and personal

 4                 obligations, as well as complications resulting from the current health pandemic.

 5          3.     This Stipulation is made in good faith and not for purpose of delay.

 6          Dated this    13th    day of May, 2020.

 7
     ROGER P. CROTEAU &
 8    ASSOCIATES, LTD.                                FENNEMORE CRAIG, P.C.

 9
10    /s/ Timothy E. Rhoda                            /s/ Leslie Bryan Hart
     TIMOTHY E. RHODA, ESQ.                           LESLIE BRYAN HART, ESQ.
11   Nevada Bar No. 7878                              Nevada Bar No. 4932
     2810 West Charleston Blvd. #75                   300 E. Second St., Suite 1510
12   Las Vegas, Nevada 89102                          Reno, NV 89501
     (702) 254-7775                                   775-788-2228
13   croteaulaw@croteaulaw.com                        lhart@fclaw.com
     Attorney for Defendants                          Attorney for Plaintiffs
14   Saticoy Bay, LLC                                 Federal Housing Finance Agency and
                                                      Federal Home Loan Mortgage Corporation
15
                                                      SNELL & WILMER L.L.P.
16
17
                                                      /s/ Erica J. Stutman
18                                                    ERICA J. STUTMAN, ESQ.
                                                      Nevada Bar No. 10794
19                                                    3883 Howard Hughes Parkway, Suite 1100
                                                      Las Vegas, NV 89169
20                                                    702-784-5238
                                                      estutman@swlaw.com
21                                                    Attorney for Plaintiff
                                                      Federal National Mortgage Association
22
23
                                                 IT IS SO ORDERED.
24
25                                               By:
                                                 UNITED Judge, U.S. District
                                                          STATES    DISTRICT CourtJUDGE
26                                               Dated: May 14, 2020.
27                                               Dated:

28
                                               Page 2 of 3
